Citation Nr: 0721852	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  00-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT) with hemochromatosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957; January 1958 to December 1960; and from January 1961 to 
January 1980.  The veteran's service included service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of March 2001.  This matter 
was originally on appeal from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence does not show that the veteran has 
been diagnosed with PCT.

3.  The competent medical evidence does not establish that 
the veteran's genetic hemochromatosis was incurred in, or 
aggravated during, his active duty service.


CONCLUSION OF LAW

PCT with hemochromatosis was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R §§ 3.159, 
3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In response to the Board's March 2001 remand, 
the RO issued correspondence dated in April 2001 in which it 
provided notice pursuant to the VCAA.  In that 
correspondence, the RO advised the veteran of what the 
evidence must show to establish entitlement to service-
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  

The RO also essentially requested that the veteran send any 
evidence in his possession that pertained to the claim.  For 
example the RO requested that the veteran identify the names, 
addresses, and approximate dates of treatment from all the 
doctors and hospitals who had treated him for his claimed 
condition.  Alternatively, the RO instructed the veteran to 
send the evidence itself.  The Board finds that these 
requests were sufficiently broad and conformed to the essence 
of the requirement that VA "request that the veteran send 
any evidence in his possession that pertains to the claim."  

A review of the record shows that the VCAA notice did not 
include the elements of the degree of disability or the 
effective date of disability.  For reasons discussed more 
fully below, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and provided him with two VA examinations.  Reports 
of these examinations, which are dated in June 1998, have 
been associated with the claims file and reviewed by the 
Board.  The RO also attempted to obtain treatment records 
from the Yokota Air Base Hospital at the veteran's request.  
A response from personnel at the hospital, dated in August 
2002, indicated that the hospital was unable to produce the 
records for anybody but the owner of the records.  The 
records were eventually obtained, however, and have been 
reviewed in conjunction with this appeal.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.


Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PCT may be presumed based on exposure 
to certain herbicide agents.  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2006), 38 C.F.R. 
§§ 3.307, 3.309 (2006).  If the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, PCT shall be service-connected if the requirements 
of § 3.307(a)(6) are met even though there is no record of 
such disease during service.  38 C.F.R. § 3.309(e) (2006).  
The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6) 
(2006).  
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002 & 
Supp. 2006), 38 C.F.R. § 3.307(a)(6)(iii) (2006).  PCT must 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2006).  

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during that period.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.    

Analysis

The veteran claims that his genetic hemochromatosis was 
aggravated by his exposure to herbicides while serving in the 
Republic of Vietnam.  In the veteran's claim for service 
connection, which was received in October 1997, he also 
claimed that his hemochromatosis was possibly related to PCT 
due to agent orange exposure.  The medical evidence does not 
support the veteran's contentions. 

Although the veteran served in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975 and thus, is 
presumed to be exposed to herbicide agents, service 
connection for PCT cannot be granted on a presumptive basis 
because there is no evidence that he developed this disease 
within one year after the last date on which he was exposed 
to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2006).  Instead, the veteran's service medical records; 
treatment records from Yokota Air Base Hospital in Japan, 
dated from November 1996 to May 2002; and two VA examination 
reports, both dated in June 1998, all failed to reflect a 
diagnosis of PCT.  

The Board also obtained an independent medical expert opinion 
from a hematologist/oncologist, which was received in May 
2007.  In that report, Dr. L.N. explained that PCT was 
diagnosed after individuals developed vascular lesions and 
had elevated urinary uroporphyrin levels.  Dr. L.N. was 
unable to say whether the veteran had PCT because the claims 
file included no pictures of skin lesions or laboratory 
studies demonstrating that porphyrin levels were checked.  
This report, therefore, fails to show that the veteran 
currently has, or has ever had, PCT.  

Regarding the veteran's genetic hemochromatosis, the 
veteran's service medical records are negative for a 
diagnosis of the disease.  The only record of a liver disease 
in the veteran's service medical records were to a history of 
jaundice.  In the veteran's enlistment examination report, 
dated in June 1953, the examiner noted a history of jaundice 
that existed prior to his military service.  There is no 
evidence, however, that this condition was aggravated during 
service.  Instead, in the veteran's retirement physical 
examination report, dated in October 1979, the examiner noted 
that the veteran had a history of jaundice in 1951, but that 
it had been treated with no complications.  
  
Post-service medical records show that the veteran eventually 
was diagnosed with hemochromatosis, but not for many years 
after his discharge.  Treatment records from Yokota Air Base 
Hospital in Japan showed that the veteran was diagnosed with 
PCT in April 1997, which was more than two decades after his 
agent orange exposure.  The treatment records from the Yokota 
Air Base include no opinions as to the etiology of the 
disease and thus, do not otherwise provide a basis for 
granting service connection.

The two VA examination reports, both dated in June 1998, also 
failed to link the veteran's hemochromatosis to active duty 
service.  In one of those reports, Dr. E.L. confirmed the 
diagnosis of genetic hemochromatosis and noted the veteran's 
treatment, which consisted of phlebotomies.  Dr. E.L., 
however, offered no opinion as to the etiology of the 
disease.  In the other VA examination report, the VA examiner 
diagnosed hemochromatosis with no evidence of chronic liver 
disease, but similarly failed to include an etiology opinion.  
Neither of these reports provide a basis on which to grant 
service connection. 

Finally, the independent medical expert opinion also weighs 
against finding that service connection should be granted for 
hemochromatosis.  In the written opinion, Dr. L.N. agreed 
with the hemochromatosis diagnosis based on the veteran's 
elevated ferritin and findings of iron deposition within the 
liver as reflected in his claims file.  Dr. L.N. explained 
that this condition resulted from either from a genetic 
predisposition or from administration of exogenous iron.  Dr. 
L.N. noted that both types were easily treated with 
phlebotomy (blood removal).  Dr. L.N. concluded, however, 
that the diagnosis of hemochromatosis was not linked to 
exposure to herbicides and therefore was not felt to be 
service-connected.  The Board finds because Dr. L.N. reviewed 
the claims file and no contrary medical evidence exists, that 
the doctor's opinion is controlling of the issue.  


ORDER

Service connection for PCT with hemochromatosis is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


